                        IN THE UNITED STATES DISTRICT COURT
                                FOR THE DISTRICT OF UTAH

TOBIAS N. RUSH,
                                                    MEMORANDUM DECISION &
                      Petitioner,                   DISMISSAL ORDER

v.

WARDEN CROWTHER et al.,
                                                    Case No. 2:17-CV-517-JNP
                      Respondents.
                                                    District Judge Jill N. Parrish



       Petitioner, Tobias N. Rush, filed a pro se habeas corpus petition under 28 U.S.C. § 2254.

Reviewing it in an Order dated February 13, 2018, the court determined it was deficient for a

variety of reasons. The court then gave Petitioner directions for curing the deficiencies, sent him

a Pro Se Litigant Guide, with a blank-form habeas corpus petition, and ordered him to cure the

deficiencies within thirty days. Petitioner did not comply.

       Therefore, on May 25, 2018, the court ordered Petitioner to within thirty days show cause

why his petition should not be dismissed. The court reiterated its prior guidance for curing the

deficiencies and sent Petitioner more forms and information to help him file an amended

petition. Over four months later, the court has not heard from Petitioner.
      IT IS THEREFORE ORDERED that--because of Petitioner's failure to comply with

the Court's Order and to prosecute his case--the action is DISMISSED WITHOUT

PREJUDICE. This action is CLOSED.

             DATED October 2, 2018.

                                        BY THE COURT:




                                        JUDGE JILL N. PARRISH
                                        United States District Court




                                                                                     2
